lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2168 DiSCip|inary DOCket NO. 3

Petitioner : No. 72 DB 2015
v. : Attorney Registration No. 56836
ER|K SOBK|EW|CZ : (A||egheny County)
Respondent
ORDER

 

PER CUR|AM
AND NOW, this 9th day of Novem|oer, 2016, upon consideration of the Verified

Statement of Resignation, Respondent Erik So|okiewicz is disbarred on consent from
the Bar of the Commonwea|th of Pennsy|vania. See Pa.R.D.E. 215. He is directed to
comply With the provisions of Pa.R.D.E. 217 and pay costs to the Discip|inary Board
pursuant to Pa.R.D.E. 208(9).